Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2015/0190128 to Fenn et al. and U.S. Patent No. 7,582,058 to Miles et al. discloses a method of forming a surgical pathway through a side of a patient's body and through a psoas muscle to an intervertebral disc space including providing a dilator having a narrow body (defined by opposing surfaces extending between tapered opposing longitudinal edges, positioning the dilator at an insertion orientation in which the opposing surfaces extending between the tapered opposing longitudinal edges of the dilator are disposed parallel to a direction of a plurality of fibers of the psoas muscle, traversing the plurality of fibers of the psoas muscle until the dilator spans the intervertebral disc space at the insertion orientation in which the opposing surfaces extending between the tapered opposing longitudinal edges of the dilator are disposed parallel to the plurality of the fibers of the psoas muscle and at an angle of approximately 45 degrees to the intervertebral disc space. 
The prior art fails to teach or disclose, however, providing a dual-blade assembly consisting of a pair of opposing blades, each having an inner surface and an opposing outer surface that extend from a proximal end to a distal end along two longitudinal sides, and passing the dual-blade assembly proximally-to-distally over the dilator at the insertion orientation such that the inner surface of each of the opposing blades contacts one of the opposing surfaces extending between the tapered opposing longitudinal edges of the dilator.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775